In this case, the right of working men and women to engage in peaceful picketing is again challenged. The challenge presents two questions: (1) Is this court warranted in enjoining peaceful picketing in face of decisions of the supreme court of the United States holding it to be a right guaranteed by the Federal constitution? (2) Has this court the right to enjoin peaceful picketing in face of the following provisions of Laws of 1933, Ex. *Page 577 
Ses., chapter 7, p. 10 et seq., §§ 4 and 13, Rem. Rev. Stat. (Sup.), §§ 7612-1 to 7612-15 [P.C. §§ 3467-21 to 3467-35], inclusive?
"Sec. 4. No court of the State of Washington shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute or prohibit any person or persons participating or interested in such dispute (as these terms are herein defined) from doing, whether singly or in concert, any of the following acts: . . .
"(e) Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence; . . .
"Sec. 13. When used in this act, and for the purpose of this act — . . .
"(c) The term `labor dispute' includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants standin the proximate relation of employer and employee." (Italics mine.)
Of the second question, I shall say little. The act is known as the state Norris-LaGuardia act, being identical with an act of Congress so characterized. It has been enacted in many states in identical or similar terms; and all courts, except our own, before which it has been challenged, have held it to be constitutional and have accepted it at its face value. New NegroAlliance v. Sanitary Grocery Co., 303 U.S. 552, 82 L. Ed. 1012,58 S. Ct. 703; Lauf v. E.G. Shinner  Co., 303 U.S. 323,82 L. Ed. 872, 58 S. Ct. 578; Levering  Garrigues Co. v. Morrin,71 F.2d 284; Fenske Bros. v. Upholsterers' International Union,358 Ill. 239, 193 N.E. 112, 97 A.L.R. 1318; Schuster v.International *Page 578 Ass'n of Machinists, 293 Ill. App. 177, 12 N.E.2d 50; LocalUnion No. 26 v. Kokomo, 211 Ind. 72, 5 N.E.2d 624, 108 A.L.R. 1111; Wallace Co. v. International Ass'n of Mechanics,155 Ore. 652, 63 P.2d 1090; American Furniture Co. v. I.B. of T.C. H. of A., Chauffeurs, etc., 222 Wis. 338, 268 N.W. 250, 106 A.L.R. 335; Senn v. Tile Layers Protective Union, 222 Wis. 383,268 N.W. 270, 872 (affirmed 301 U.S. 468, 81 L. Ed. 1229,57 S. Ct. 857); Dehan v. Hotel  Restaurant Employees etc., 159 So. (La.App.) 637.
The latest decision of the supreme court of the United States upholding the Norris-LaGuardia Act was handed down November 18, this year. Milk Wagon Drivers' Union v. Lake Valley FarmProducts, 311 U.S. 91, 61 S. Ct. 122. Of picketing growing out of an attempt to unionize nonunion employees of vendors and peddlers of milk in Chicago, the court said:
"As the vendor system made increasing inroads on the business of the union dairies, the opposition of the defendant union became more active. Its members insisted that the vendor system constituted unfair competition, depressing labor standards. To combat it, they attempted — as the District Court found from the facts — to unionize the employees and vendors of the dairies utilizing this plan. Not succeeding in this attempt, in 1934 they began picketing the so-called cut-rate stores. The picketing was carried on almost continuously until this suit was filed. Pickets usually carried placards denouncing cut-rate stores as unfair to the A.F. of L. local. . . .
"In his report, the master found, in the language of the Norris-LaGuardia Act, that the case arose out of and involved a labor `dispute between one or more employers or associations of employers and one or more employees or associations of employees,' all of whom were engaged in the same industry, trade, craft or occupation, namely, the milk industry; that defendants had attempted for some time to unionize the employees *Page 579 
of the plaintiff dairies and of other cut-rate dairies, and that the picketing was an effort on the part of the defendant to compel the vendors and wagon drivers of the dairies to join the defendant union for the purpose of improving working conditions and wages of vendors; that the working hours of the plaintiff dairies' employees were longer and the wage scales lower than the union standards. The District Court adopted the findings of the master, and made further findings of its own. . . .
"The District Court not only found that a labor dispute existed, but also found that it was without jurisdiction to grant an injunction because the requirements of the Norris-LaGuardia Act had not been met. . . . We agree with the District Court that this case grows out of a labor dispute. Since the requirements of the Norris-LaGuardia Act have not been met, the court did not have jurisdiction to grant an injunction . . ."
Our own cases construing the act are in irreconcilable conflict. In the first case in which the statute was challenged (Safeway Stores v. Retail Clerks' Union, 184 Wash. 322,51 P.2d 372 — the case upon which the majority mainly rely for the decision of the instant case), the italicized clause in § 13 above quoted was literally read out of the act. That construction of the statute was accepted as correct in the cases of Adams v.Building Service Employees etc. Union, 197 Wash. 242,84 P.2d 1021; Fornili v. Auto Mechanics' Union, 200 Wash. 283,93 P.2d 422; United Union Brewing Co. v. Beck, 200 Wash. 474,93 P.2d 772; and Bloedel Donovan Lbr. Mills v. InternationalWoodworkers, 4 Wash. 2d 62, 102 P.2d 270. (In passing, it may be said that approval of the doctrine of the Safeway Stores
case was wholly unnecessary to the decision of the case last cited.)
In the meantime, however, in Kimbel v. Lumber  Saw MillWorkers Union, 189 Wash. 416, *Page 580 65 P.2d 1066, the court denied its power to enjoin peaceful picketing, saying:
"As stated in the opinion of this court in the case ofBlanchard v. Golden Age Brewing Co., 188 Wash. 396,63 P.2d 397, working men have `the right to cease work, or to strike, or in the lawful way to call a strike and persuade others to join them.' The right of labor unions to convey to the public at large and persons specially interested information to the effect that a certain business or plant has been by labor unions declared unfair has been several times upheld."
Again, in Yakima v. Gorham, 200 Wash. 564, 94 P.2d 180, we held an ordinance prohibiting peaceful picketing void because it conflicted with the public policy of this state as declared bythe legislature in Laws of 1933 Ex. Ses., chapter 7. But now again, by its decision in this case, the court holds that the public policy of the state so declared by the legislature in that act is of no avail, because it encroaches upon the constitutional power of this court to issue injunctions!
But passing from the statute and our decisions construing it, we come to the question of paramount importance in the instant case: Whether this court is warranted in disregarding the decisions of the supreme court of the United States holding that peaceful picketing is a right guaranteed by the Federal constitution as an incident to the right of assembly and free speech. It may be conceded that this court is not bound by a decision of the supreme court of the United States construing a congressional act similar to or identical with a state statute.Parrish v. West Coast Hotel Co., 185 Wash. 581,55 P.2d 1083. A decision of the supreme court of the United States in such case carries no more controlling force than does a decision of the court of last resort of a sister state construing a state statute similar to or identical with a statute of our own.
But that is not the question here. It is not a question *Page 581 
of statutory construction with which we are confronted, but rather a question of constitutional interpretation. The constitution of the United States is the supreme law of the land. And when the supreme court of the United States speaks on that subject, it speaks with finality. Its decisions interpreting the constitution and defining the rights of citizens under it are binding not only upon all the courts of all the states, but upon all the people of the United States. Upon the subject here presented, the supreme court has spoken repeatedly and in no uncertain terms. It has held that citizens have the constitutional right to assemble on the streets and publicize their grievances (Hague v. Committee for IndustrialOrganization, 307 U.S. 496, 83 L. Ed. 1423, 59 S. Ct. 954); that, as an incident to that constitutional right, they have the right to engage in peaceful picketing, even though no labor dispute exists (New Negro Alliance v. Sanitary Grocery Co.,303 U.S. 552, 82 L. Ed. 1012, 58 S. Ct. 703); that union members have the right to make known their grievances "without special statutory authorization by a State, . . . for freedom of speech is guaranteed by the Federal Constitution." (Senn v. Tile LayersProtective Union, 301 U.S. 468, 81 L. Ed. 1229, 57 S. Ct. 857); that no municipality by ordinance (Carlson v. California,310 U.S. 106, 84 L. Ed. 1104, 60 S. Ct. 746), nor any state by legislative enactment (Thornhill v. Alabama, 310 U.S. 88,84 L. Ed. 1093, 60 S. Ct. 736) can abrogate that right.
The majority have undertaken to distinguish and minimize the force of the last two decisions cited. Of this effort to distinguish and minimize, I shall merely refer to the recent decision of the supreme court of Oregon in which those decisions are accepted as the finality of constitutional interpretation. Impelled by those decisions, that court held unconstitutional initiative *Page 582 
legislation prohibiting peaceful picketing adopted by the people of Oregon at the general election in 1938. American Federationof Labor v. Bain, 106 P.2d (Ore.) 544, decided in the supreme court of the state of Oregon October 22, 1940. Of these cases, the court observed:
"These cases may be said to be the culmination of a series of recent decisions by the Supreme Court in which the rights of individuals to be protected in freedom of speech, of the press and of assemblage, were vindicated as against state action found to impair those rights. . . .
"By the decisions in the Thornhill and Carlson cases it is now established that picketing as an incident to a labor dispute is, at least in some of its phases, an exercise of the right of freedom of speech. . . .
"The Supreme Court has, in the cited cases, announced a broad construction of the guarantees of freedom of speech and the press, and, applying this conception to laws aimed at picketing, has held that publicizing the facts of a labor dispute in a peaceful way through appropriate means, whether by pamphlet, by word of mouth or by banner, is within the liberty of communication which is secured to every person by the Fourteenth Amendment against abridgment by a state. It has held, further, that the exercise of this right may not be abridged by proscribing it at the scene of a labor dispute. It has declared the streets of a city appropriate places for the dissemination of views on matters of public moment, and that labor controversies come within that category. . . .
"It follows that the very type of conduct which the Supreme Court held in the Thornhill and Carlson cases to be protected by the Fourteenth Amendment, is denounced by the Oregon statute. . .
". . . as the prohibitions upon picketing in Sections 1 and 3 of the statute now under consideration are such as to come within the condemnation of that character of legislation by the Supreme Court of the United States, we are compelled to declare those provisions *Page 583 
void as in contravention of the Fourteenth Amendment of the Federal Constitution."
The supreme court of California also has just held, in conformity with the decisions of the supreme court of the United States in the Carlson and Thornhill cases, that peaceful picketing is a right incident to the right of free speech guaranteed by the constitution of the United States. McKay v.Retail Automobile Salesmen's Local Union No. 1067, 106 P.2d (Cal.) 373.
If the people of a state cannot abrogate the right of peaceful picketing by initiative legislation, surely no court may proscribe the right by injunction. It seems to me that, if the constitution of the United States is to endure as the supreme law of the land, it is quite essential that this court and all other state courts accept and abide by the interpretation placed upon it by the supreme court of the United States.
I dissent.